     Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 1 of 62




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           VICTORIA DIVISION




STATE OF TEXAS,

              Plaintiff,                         Civ. Action No. ___________

v.

The UNITED STATES OF AMERICA;
DAVID PEKOSKE, Acting Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner
of U.S. Customs and Border Protection, in
his official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official
capacity; U.S. IMMIGRATION AND
CUSTOMS         ENFORCEMENT;           TRACY
RENAUD, Senior Official Performing the
Duties of the Director of the U.S. Citizenship
and Immigration Services, in her official
capacity;     U.S.    CITIZENSHIP        AND
IMMIGRATION SERVICES,

              Defendants.




                                EXHIBIT D
Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 2 of 62
Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 3 of 62
Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 4 of 62
Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 5 of 62
Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 6 of 62
   Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 7 of 62




REPORT TO THE UNITED STATES CONGRESS ON SERVICES AND
   BENEFITS PROVIDED TO UNDOCUMENTED IMMIGRANTS




                         Required Reporting for
                               Rider 59
                         House Bill Number 1
             Eightieth Texas Legislature, Regular Session




                              EPIDEMIOLOGY TEAM
                         Strategic Decision Support
                         Financial Services Division

           TEXAS HEALTH AND HUMAN SERVICES COMMISSION
                            — November 2008 —
                  Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 8 of 62

                                                                Table of Contents




            I        Background.................................................................................. 3



           II         Executive Data Summary ................................................................. 4



          III        Analytical Notes ............................................................................ 5



          IV          Public Hospital District Facility Listing ................................................. 8



           V          References ................................................................................ 13




Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission   -2-
                  Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 9 of 62

                                                                   I — Background


In 2007, the Eightieth Texas Legislature, Regular Session, passed House Bill Number 1, General
Appropriations Act, Article II, Health and Human Services, Rider 59: "Report to the United States
Congress on Services and Benefits Provided to Undocumented Immigrants."

This Rider requires the Texas Health and Human Services Commission (HHSC) to report the cost of
services and benefits provided by HHSC to undocumented immigrants in the state. Rider 59 also
requires HHSC to compile these data for each Texas public hospital district facility. The text of
Rider 59 is included below, with the required data and supporting documentation on subsequent
pages.

                                 Rider 59 — Report to the United States Congress on
                             Services and Benefits Provided to Undocumented Immigrants

The Health and Human Services Commission shall compile a report of the cost of services and benefits
provided to undocumented immigrants, with the agency determining the extent to which undocumented
immigrants are served by the agency, by individual program. The agency may use a statistical method
developed by the agency in cases where it is not practical for the agency to directly determine whether
recipients of a service or benefit are undocumented immigrants.

The Health and Human Services Commission shall also compile information on this subject from each public
hospital district within the state and include this information in the report and shall not enforce Title 8 of
the United States Code when compiling information on this subject.

The report must be produced using aggregated statistical data that does not contain personally identifiable
information. The purpose of compiling this information is to perform analysis to assist the United States
Congress and this state in making future health care and budgetary decisions. Information sought for the
preparation of this report may not violate any federal or state laws, including rules, regarding privacy.

This report shall be provided to the United States Congress by December 1, 2008 and may be used as
supporting materials by the State of Texas in requests for additional federal appropriations to assist with
these costs.

The Health and Human Services Commission or a public hospital district may compile and report the
information required by this rider only in a manner the attorney general of this state certifies as consistent
with federal law.

The Health and Human Services Commission again shall submit the required report to the Lieutenant
Governor, Speaker of the House of Representatives, and Members of the Legislature by December 1, 2008,
and shall include the information in the agency's annual report for 2008.




Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission   -3-
                 Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 10 of 62

                                                     II — Executive Data Summary




A.         TEXAS HEALTH AND HUMAN SERVICES COMMISSION

           Estimated cost of services and benefits provided to undocumented immigrants (SFY 2007 ♦ )

                                                                       $81.2 million

           Texas Emergency Medicaid ($80 million) + Texas Family Violence Program ($1.2 million)

           (please see Analytical Notes on page 5 for subtotals and supporting documentation)




B.         TEXAS PUBLIC HOSPITAL DISTRICTS

           Estimated uncompensated care for undocumented immigrants (FY 2006 ♦)

                                                                      $596.8 million

           (please see Analytical Notes on page 7 for subtotals and supporting documentation)




♦
    Texas Health and Human Services Commission data are for state fiscal year 2007, the most recent data available. The Texas
    Public Hospital Districts data come from the Cooperative Annual Survey of Hospitals, which collects data for each facility's fiscal
    year. At the time of this report's publication, the most recent survey data available was for fiscal year 2006.

Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission   -4-
                 Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 11 of 62

                                                             III — Analytical Notes


A.         TEXAS HEALTH AND HUMAN SERVICES COMMISSION
           Estimated cost of services and benefits provided to undocumented immigrants (SFY 2007)
                                                                       $81.2 million
           Texas Emergency Medicaid ($80 million) + Texas Family Violence Program ($1.2 million)

   1.     Texas Emergency Medicaid

          Emergency Medicaid, Type Program 30 (TP 30), is a federal and state funded program that
          provides Medicaid coverage, limited to emergency medical conditions including childbirth
          and labor, for non citizens as well as undocumented immigrants living in the US. In SFY 2007,
          payments for Emergency Medicaid, TP 30 totaled as follows:

                                 A — Texas Emergency Medicaid, Type Program 30, SFY 2007
                                                       Inpatient hospital                               $252,300,000
                                                     Outpatient hospital                                 $11,200,000
                                          Professional and other services                                $53,700,000
                                                             Vendor drug                                    $124,500
                                                                                    Total               $317,324,500

           Since HHSC Medicaid claims data do not conclusively identify the legal residency status of
           immigrants, the portion of the $317.3 million in Emergency Medicaid payments attributable
           to undocumented immigrants must be estimated. According to the U.S. Census Bureau’s
           American Community Survey (ACS) for Texas, approximately 2.6 million non citizens resided
           in Texas in 2006. The Department of Homeland Security reports that 1.64 million, or 63% of
           these residents, were undocumented. Therefore, this brings the estimated amount paid for
           Emergency Medicaid services to undocumented immigrants residing in Texas to about $200
           million:

                               B — Texas Emergency Medicaid ($317.3 million) x
                   Estimated Percent of Non Citizens who are Undocumented Immigrants (63%)
                                                 = $200 million

           The state shares the cost of the Medicaid program with the federal government, with Texas
           paying about 40% of Emergency Medicaid expenditures. Therefore, in SFY 2007 the total
           estimated state cost for Medicaid services to undocumented immigrants was about $80
           million.

                      C — Estimated Texas Emergency Medicaid for Undocumented Immigrants
                       Residing in Texas ($200 million) x Texas Share of Medicaid Cost (40%)
                                                    = $80 million




Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission   -5-
                 Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 12 of 62

                                                            IV — Analytical Notes, continued


   2.     Texas Family Violence Program

           The Texas Family Violence Program (FVP) contracts with shelters and non-residential centers
           across the state to provide essential services to victims of family violence. Core FVP services
           include shelter, 24 hour hotlines, emergency medical services, counseling, etc. In SFY 2007,
           FVP funded 72 nonprofit family violence shelters, 8 non-residential centers, and 19 special
           non-residential projects, with a total budget of $23,199,451. State general revenue
           accounted for nearly $16.8 million ($16,759,995) of the program’s total spending for direct
           services.

           FVP does not ask victims of family violence about their residency status. Therefore, the
           portion of the $16.8 million in FVP expenditures attributable to undocumented immigrants
           must be estimated. According to the U.S. Census Bureau’s American Community Survey
           (ACS) for Texas, approximately 23.5 million individuals resided in Texas in 2006. The
           Department of Homeland Security reports that 1.64 million or 7% of these residents were
           undocumented. The total estimated state cost for direct FVP services to undocumented
           immigrants in SFY 2007 was:

                                   Texas Family Violence Program budget ($16.8 million) x
                                  Estimated Number of Undocumented Texas Residents (7%)
                                                       = $1.2 million



B.        TEXAS PUBLIC HOSPITAL DISTRICTS
          Estimated uncompensated care for undocumented immigrants (FY 2006, 94 facilities)

                                                                      $596.8 million

           Limited information exists to estimate hospital-specific uncompensated care for
           undocumented immigrants. As such, the method adopted for this report relies on regional
           estimates of undocumented immigrants’ share of hospital uncompensated care, applying
           those estimates to each hospital in the region.

           The regional estimates are derived from a variety of sources. First, the software company
           Network Sciences created a web-based eligibility screening tool called the "Community
           Health and Social Services Information System" (CHASSIS™). The Indigent Care Collaboration
           (ICC), an alliance of safety net providers in three Central Texas counties (Travis, Williamson
           and Hays), employed CHASSIS™ to screen uninsured/under-insured patients for eligibility in
           government and local medical assistance or payment programs. This system also tracked the
           percent of uninsured undocumented immigrants served in these counties, and in 2005 found
           that nearly 14% of all patients screened in hospital settings were undocumented immigrants.
           (Texas Comptroller of Public Accounts, 2006). This figure was used as a foundation for
           estimating uncompensated care for undocumented immigrants in the remaining parts of
           Texas.



Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission   -6-
                 Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 13 of 62

                                                      IV — Analytical Notes, continued


           This 14% figure was then adjusted for each Public Health Region (PHR) based on information
           from two additional sources. The first source — the 2006 American Hospital
           Association/Texas Department of State Health Services/Texas Hospital Association
           (AHA/TDSHS/THA) Cooperative Annual Survey of Hospitals — is required by state law. It is
           submitted annually by every Texas hospital, and lists each facility's reported uncompensated
           care (bad debt expenses + charity care charges). The second source — claims data from the
           state’s Emergency Medicaid, TP 30 — is available for every hospital stay for non citizens paid
           for by the state’s Medicaid program. In emergency cases, including childbirth and labor, the
           federal government allows Medicaid via this program to pay for services rendered to persons
           who would otherwise qualify for Medicaid regardless of their immigration status.

           Based on the regional distribution of uncompensated care and Emergency Medicaid
           expenditures, the Central Texas region's share of the state's uncompensated care appeared
           to be about 40% higher than its share of Emergency Medicaid. Therefore, we estimate that
           approximately 20% of uncompensated care statewide is accounted for by undocumented
           immigrants, compared to 14% in the Central Texas region reported in the aforementioned
           ICC study. In order to account for this difference statewide, the following formula was
           applied to each specific region:

     Estimated Statewide Uncompensated Care Attributable To Undocumented Immigrants (20%) x
              (Public Health Region’s Share of State Emergency Medicaid Expenditures /
                    Public Health Region’s Share of State Uncompensated Care) =
                                 Estimated Percent of Uncompensated Care Attributed To
                                   Undocumented Immigrants in a Public Health Region

           As expected, results varied widely by a region's demographic composition and proximity to
           the border, with the highest rate found in the Rio Grande Valley and the lowest rate in North
           Texas. The method produced approximately the same rate statewide as for the state’s two
           largest population centers, Houston and Dallas/Fort Worth.

           These region-specific values were then applied to the reported uncompensated care for each
           public hospital district facility to produce estimates of the uncompensated care for
           undocumented immigrants. These facility totals were then added to generate the state
           total. Please see the facility-specific listing below for more information.




Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission   -7-
                                            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 14 of 62

                                                                     IV — Public Hospital District Facility Listing

                                                                                                                                                    Estimated Percent of
                                                                                                                                 Total              Uncompensated Care            Estimated
                                                                                                            Public              Facility               Attributable to      Uncompensated Care
                                                                                                            Health           Uncompensated        Undocumented Immigrants    for Undocumented
                                                                                                            Region               Care *                  in a PHR ‡              Immigrants
Public Hospital District Facility †                      City                      County                   (PHR)                 (A)                        (B)                   (A * B)

Permian Regional Medical Center                          Andrews                   ANDREWS                      9                 $1,426,975                  5.79                $82,622
Bellville General Hospital                               Bellville                 AUSTIN                       6                 $1,888,004                 21.20               $400,257
Muleshoe Area Medical Center                             Muleshoe                  BAILEY                       1                   $891,982                  6.13                $54,678
Seymour Hospital                                         Seymour                   BAYLOR                       2                 $1,314,921                  2.35                $30,901
University Hospital                                      San Antonio               BEXAR                        8              $329,954,339                   7.79             $25,703,443
Angleton-Danbury Medical Center                          Angleton                  BRAZORIA                     6                 $9,151,361                 21.20              $1,940,089
Sweeny Community Hospital                                Sweeny                    BRAZORIA                     6                 $1,798,967                 21.20               $381,381
Burleson St. Joseph Health Center                        Caldwell                  BURLESON                     7                 $2,435,567                 14.35               $349,504
Plains Memorial Hospital                                 Dimmitt                   CASTRO                       1                 $2,069,565                  6.13               $126,864
Bayside Community Hospital                               Anahuac                   CHAMBERS                     6                 $1,094,325                 21.20               $231,997
Childress Regional Medical Center                        Childress                 CHILDRESS                    1                 $2,871,587                  6.13               $176,028
Cochran Memorial Hospital                                Morton                    COCHRAN                      1                   $565,121                  6.13                $34,642
Coleman County Medical Center                            Coleman                   COLEMAN                      2                 $1,867,080                  2.35                $43,876
Rice Medical Center                                      Eagle Lake                COLORADO                     6                 $1,424,898                 21.20               $302,078
Comanche County Medical Center                           Comanche                  COMANCHE                     2                 $2,508,293                  2.35                $58,945
Concho County Hospital                                   Eden                      CONCHO                       9                   $263,503                  5.79                $15,257
North Texas Medical Center                               Gainesville               COOKE                        3                 $8,802,166                 21.50              $1,892,466
Muenster Memorial Hospital                               Muenster                  COOKE                        3                   $417,844                 21.50                $89,836
Parkland Memorial Hospital                               Dallas                    DALLAS                       3              $626,869,092                  21.50            $134,776,855
Medical Arts Hospital                                    Lamesa                    DAWSON                       9                 $2,717,784                  5.79               $157,360
Cuero Community Hospital                                 Cuero                     DE WITT                      8                 $3,678,475                  7.79               $286,553
Hereford Regional Medical Center                         Hereford                  DEAF SMITH                   1                 $3,967,904                  6.13               $243,233


Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission        -8-
                                            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 15 of 62

                                                              IV — Public Hospital District Facility Listing, continued

                                                                                                                                                    Estimated Percent of
                                                                                                                                 Total              Uncompensated Care            Estimated
                                                                                                            Public              Facility               Attributable to      Uncompensated Care
                                                                                                            Health           Uncompensated        Undocumented Immigrants    for Undocumented
                                                                                                            Region               Care *                  in a PHR ‡              Immigrants
Public Hospital District Facility †                      City                      County                   (PHR)                 (A)                        (B)                   (A * B)

Eastland Memorial Hospital                               Eastland                  EASTLAND                     2                 $1,745,600                  2.35                $41,022
Medical Center Hospital                                  Odessa                    ECTOR                        9                $67,643,877                  5.79              $3,916,580
R. E. Thomason General Hospital                          El Paso                   EL PASO                     10              $200,673,706                  18.70             $37,525,983
Fisher County Hospital District                          Rotan                     FISHER                       2                   $540,185                  2.35                $12,694
W.J. Mangold Memorial Hospital                           Lockney                   FLOYD                        1                   $555,669                  6.13                $34,063
Frio Regional Hospital                                   Pearsall                  FRIO                         8                 $1,988,980                  7.79               $154,942
Memorial Hospital                                        Seminole                  GAINES                       9                 $1,358,152                  5.79                $78,637
Memorial Hospital                                        Gonzales                  GONZALES                     8                 $4,198,738                  7.79               $327,082
Hamilton General Hospital                                Hamilton                  HAMILTON                     7                 $2,955,437                 14.35               $424,105
Hansford County Hospital                                 Spearman                  HANSFORD                     1                   $627,299                  6.13                $38,453
Chillicothe Hospital                                     Chillicothe               HARDEMAN                     2                   $149,096                  2.35                 $3,504
Hardeman County Memorial Hospital                        Quanah                    HARDEMAN                     2                   $431,416                  2.35                $10,138
Ben Taub General Hospital                                Houston                   HARRIS                       6              $960,155,000                  21.20            $203,552,860
Northeast Medical Center Hospital                        Humble                    HARRIS                       6                $56,336,561                 21.20             $11,943,351
Coon Memorial Hospital and Home                          Dalhart                   HARTLEY                      1                 $2,711,061                  6.13               $166,188
Haskell Memorial Hospital                                Haskell                   HASKELL                      2                   $177,793                  2.35                 $4,178
Hemphill County Hospital                                 Canadian                  HEMPHILL                     1                   $316,312                  6.13                $19,390
Hopkins County Memorial Hospital                         Sulphur Springs           HOPKINS                      4                 $7,661,397                  6.94               $531,701
Presbyterian Hospital of Commerce                        Commerce                  HUNT                         3                 $1,782,289                 21.50               $383,192
Presbyterian Hospital of Greenville                      Greenville                HUNT                         3                $23,701,017                 21.50              $5,095,719
Golden Plains Community Hospital                         Borger                    HUTCHINSON                   1                 $5,964,363                  6.13               $365,615
Faith Community Hospital                                 Jacksboro                 JACK                         2                   $619,741                  2.35                $14,564


Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission        -9-
                                            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 16 of 62

                                                              IV — Public Hospital District Facility Listing, continued

                                                                                                                                                    Estimated Percent of
                                                                                                                                 Total              Uncompensated Care            Estimated
                                                                                                            Public              Facility               Attributable to      Uncompensated Care
                                                                                                            Health           Uncompensated        Undocumented Immigrants    for Undocumented
                                                                                                            Region               Care *                  in a PHR ‡              Immigrants
Public Hospital District Facility †                      City                      County                   (PHR)                 (A)                        (B)                   (A * B)

Jackson Healthcare Center                                Edna                      JACKSON                      8                 $1,688,113                    7.79             $131,504
CHRISTUS Jasper Memorial Hospital                        Jasper                    JASPER                       5                 $5,814,021                    4.54             $263,957
Hamlin Memorial Hospital                                 Hamlin                    JONES                        2                   $216,321                    2.35               $5,084
Stamford Memorial Hospital                               Stamford                  JONES                        2                   $835,599                    2.35              $19,637
Otto Kaiser Memorial Hospital                            Kenedy                    KARNES                       8                 $1,488,269                    7.79             $115,936
Kimble Hospital                                          Junction                  KIMBLE                       9                   $862,799                    5.79              $49,956
Knox County Hospital                                     Knox City                 KNOX                         2                   $566,483                    2.35              $13,312
Lavaca Medical Center                                    Hallettsville             LAVACA                       8                   $939,479                    7.79              $73,185
Limestone Medical Center                                 Groesbeck                 LIMESTONE                    7                 $1,720,727                   14.35             $246,924
University Medical Center                                Lubbock                   LUBBOCK                      1              $123,005,488                     6.13            $7,540,236
Lynn County Hospital District                            Tahoka                    LYNN                         1                   $493,512                    6.13              $30,252
Martin County Hospital District                          Stanton                   MARTIN                       9                   $735,801                    5.79              $42,603
Matagorda General Hospital                               Bay City                  MATAGORDA                    6                $10,756,443                   21.20            $2,280,366
Heart of Texas Memorial Hospital                         Brady                     MCCULLOCH                    9                 $2,363,776                    5.79             $136,863
Midland Memorial Hospital                                Midland                   MIDLAND                      9                $40,088,376                    5.79            $2,321,117
Richards Memorial Hospital                               Rockdale                  MILAM                        7                 $1,544,100                   14.35             $221,578
Mitchell County Hospital                                 Colorado City             MITCHELL                     2                 $2,409,895                    2.35              $56,633
Nocona General Hospital                                  Nocona                    MONTAGUE                     2                 $1,058,607                    2.35              $24,877
Memorial Hospital                                        Dumas                     MOORE                        1                 $3,295,274                    6.13             $202,000
Nacogdoches Memorial Hospital                            Nacogdoches               NACOGDOCHES                  5                $49,096,407                    4.54            $2,228,977
Rolling Plains Memorial Hospital                         Sweetwater                NOLAN                        2                 $3,283,504                    2.35              $77,162
Ochiltree General Hospital                               Perryton                  OCHILTREE                    1                 $1,370,332                    6.13              $84,001


Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission       - 10 -
                                            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 17 of 62

                                                              IV — Public Hospital District Facility Listing, continued

                                                                                                                                                    Estimated Percent of
                                                                                                                                 Total              Uncompensated Care            Estimated
                                                                                                            Public              Facility               Attributable to      Uncompensated Care
                                                                                                            Health           Uncompensated        Undocumented Immigrants    for Undocumented
                                                                                                            Region               Care *                  in a PHR ‡              Immigrants
Public Hospital District Facility †                      City                      County                   (PHR)                 (A)                        (B)                   (A * B)

Palo Pinto General Hospital                              Mineral Wells             PALO PINTO                   3                 $7,608,018                   21.50            $1,635,724
Campbell Health System                                   Weatherford               PARKER                       3                $17,393,965                   21.50            $3,739,702
Iraan General Hospital District                          Iraan                     PECOS                        9                   $110,920                    5.79                $6,422
Reagan Memorial Hospital                                 Big Lake                  REAGAN                       9                    $97,206                    5.79                $5,628
Reeves County Hospital                                   Pecos                     REEVES                       9                 $1,717,598                    5.79              $99,449
Refugio County Memorial Hospital District                Refugio                   REFUGIO                     11                 $1,935,402                   60.56            $1,172,079
Ballinger Memorial Hospital District                     Ballinger                 RUNNELS                      2                 $1,087,906                    2.35              $25,566
North Runnels Hospital                                   Winters                   RUNNELS                      2                   $259,451                    2.35               $6,097
Sabine County Hospital                                   Hemphill                  SABINE                       5                   $765,265                    4.54              $34,743
Starr County Memorial Hospital                           Rio Grande City           STARR                       11                 $3,519,126                   60.56            $2,131,183
Stonewall Memorial Hospital                              Aspermont                 STONEWALL                    2                   $141,622                    2.35                $3,328
Lillian M. Hudspeth Memorial Hospital                    Sonora                    SUTTON                       9                 $1,352,108                    5.79              $78,287
Swisher Memorial Hospital                                Tulia                     SWISHER                      1                   $935,352                    6.13              $57,337
John Peter Smith Hospital                                Fort Worth                TARRANT                      3              $618,729,000                    21.50          $133,026,735
Brownfield Regional Medical Center                       Brownfield                TERRY                        1                 $2,117,936                    6.13             $129,829
Titus Regional Medical Center                            Mount Pleasant            TITUS                        4                $13,783,587                    6.94             $956,581
Tyler County Hospital                                    Woodville                 TYLER                        5                 $2,801,493                    4.54             $127,188
McCamey Hospital                                         McCamey                   UPTON                        9                   $586,995                    5.79              $33,987
Rankin County Hospital District                          Rankin                    UPTON                        9                   $134,422                    5.79               $7,783
Val Verde Regional Medical Center                        Del Rio                   VAL VERDE                    8                 $8,965,303                    7.79             $698,397
El Campo Memorial Hospital                               El Campo                  WHARTON                      6                 $3,854,197                   21.20             $817,090
Shamrock General Hospital                                Shamrock                  WHEELER                      1                   $386,101                    6.13              $23,668


Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission       - 11 -
                                            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 18 of 62

                                                              IV — Public Hospital District Facility Listing, continued


                                                                                                                                                      Estimated Percent of
                                                                                                                                 Total                Uncompensated Care                     Estimated
                                                                                                            Public              Facility                 Attributable to               Uncompensated Care
                                                                                                            Health           Uncompensated          Undocumented Immigrants             for Undocumented
                                                                                                            Region               Care *                    in a PHR ‡                       Immigrants
Public Hospital District Facility †                      City                      County                   (PHR)                 (A)                          (B)                            (A * B)

Parkview Hospital                                        Wheeler                   WHEELER                      1                   $577,427                       6.13                        $35,396
Electra Memorial Hospital                                Electra                   WICHITA                      2                 $1,300,014                       2.35                        $30,550
Wilbarger General Hospital                               Vernon                    WILBARGER                    2                 $2,687,964                       2.35                        $63,167
Connally Memorial Medical Center                         Floresville               WILSON                       8                 $5,226,033                       7.79                       $407,108
Wise Regional Health System                              Decatur                   WISE                         3                $15,033,103                      21.50                     $3,232,117
Hamilton Hospital                                        Olney                     YOUNG                        2                 $3,184,195                       2.35                        $74,829

                                                                                                           Total for the ninety-four Texas public hospital district facilities in FY 2006 — $596,848,958



Notes:

† The AHA/THA/TXDSHS Cooperative Annual Survey of Hospitals is administered to all Texas hospitals, and collects data for each facility's fiscal year. The 94 facilities listed here reported being
  either owned or controlled by a public hospital district on the 2006 Cooperative Annual Survey of Hospitals. Data for FY 2007 were not available at the time of this report's publication.

*   Total facility uncompensated care is the sum of reported bad debt expenses and charity charges.

‡ Estimated percent of uncompensated care attributable to undocumented immigrants in a PHR was computed by using a formula designed for this report. Based on the regional distribution of
  uncompensated care and Emergency Medicaid expenditures, the Central Texas region's share of the state's uncompensated care appeared to be about 40% higher than its share of Emergency
  Medicaid. Therefore, we estimate that approximately 20% of uncompensated care statewide is accounted for by undocumented immigrants, compared to 14% in the Central Texas region reported in
  the aforementioned ICC study. In order to account for this difference statewide, the following formula was applied to each specific region. For more information, please see Analytical Notes on
  page 6.
                                                    Estimated Statewide Uncompensated Care Attributable To Undocumented Immigrants (20%) x
                                                              (Public Health Region’s Share of State Emergency Medicaid Expenditures /
                                                                     Public Health Region’s Share of State Uncompensated Care) =
                                            Estimated Percent of Uncompensated Care Attributed To Undocumented Immigrants in a Public Health Region




Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission          - 12 -
                 Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 19 of 62

                                                                   V — References



American Hospital Association/Texas Department of State Health Services/Texas Hospital
      Association, 2006. Cooperative Annual Survey of Hospitals. Chicago/Austin.

House Bill Number 1, Eightieth Texas Legislature, Regular Session, General Appropriations Act,
      Article II, Health and Human Services, Rider 59: Report to the United States Congress on
      Services and Benefits Provided to Undocumented Immigrants, pps. II-86-87.

Network Sciences, 2008. Community Health and Social Services Information System (CHASSIS
     Software™). Retrieved October 17, 2008, from http://www.netsci.net/chassis.asp

Texas Comptroller of Public Accounts, 2006. Special Report: Undocumented Immigrants in Texas, A
      Financial Analysis of the Impact to the State Budget and Economy. Publication #96-1224.
      Retrieved September 6, 2008, from
      http://www.window.state.tx.us/specialrpt/undocumented/undocumented.pdf

Texas Health and Human Services Commission, Medicaid Administrative Data, Austin.

U.S. Department of Homeland Security, 2007. Estimates of the Unauthorized Immigrant Population
      Residing in the United States: January 2006, Retrieved October 21, 2008, from
      http://www.dhs.gov/xlibrary/assets/statistics/publications/ill_pe_2006.pdf

U.S. Department of Commerce, 2007. American Community Survey (ACS): Public Use Microdata
      Sample (PUMS), 2006. Washington, DC: U.S. Department of Commerce, Bureau of the
      Census.




Required reporting for Rider 59, House Bill Number 1, Eightieth Texas Legislature, Regular Session — Texas Health and Human Services Commission   - 13 -
Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 20 of 62




               REPORT ON SERVICES
             AND BENEFITS PROVIDED TO
            UNDOCUMENTED IMMIGRANTS




                       Updated report related to
                               Rider 59
                            House Bill 1
          Eightieth Texas Legislature, Regular Session, 2007




                      — 2010 UPDATE —




                      Strategic Decision Support
                      Financial Services Division
   TEXAS HEALTH AND HUMAN SERVICES COMMISSION
      Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 21 of 62

                                                        Table of Contents




 I      Background ........................................................................................................................................... 1



II      Executive Data Summary................................................................................................................... 2



III     Analytical Notes .................................................................................................................................. 3



IV      Public Hospital District Facility Listing ........................................................................................... 8



V       References .........................................................................................................................................12
             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 22 of 62

                                                      I – Background


The 80th Texas Legislature, Regular Session, 2007, passed House Bill 1, General Appropriations Act, Article II,
Health and Human Services, Rider 59: “Report to the United States Congress on Services and Benefits
Provided to Undocumented Immigrants.”

This rider required the Texas Health and Human Services Commission (HHSC) to report the cost of services
and benefits provided by HHSC to undocumented immigrants in the state. Rider 59 also required HHSC to
compile these data for each Texas public hospital district facility. This report was originally completed in 2008.
Due to numerous requests for related current information, this document is the 2010 update of that original
report. The text of Rider 59 is included below, with the updated data and supporting documentation on
subsequent pages.


                              Rider 59 — Report to the United States Congress on
                          Services and Benefits Provided to Undocumented Immigrants

The Health and Human Services Commission shall compile a report of the cost of services and benefits provided to undocumented
immigrants, with the agency determining the extent to which undocumented immigrants are served by the agency, by individual
program. The agency may use a statistical method developed by the agency in cases where it is not practical for the agency to
directly determine whether recipients of a service or benefit are undocumented immigrants.

The Health and Human Services Commission shall also compile information on this subject from each public hospital district within
the state and include this information in the report and shall not enforce Title 8 of the United States Code when compiling
information on this subject.

The report must be produced using aggregated statistical data that does not contain personally identifiable information. The
purpose of compiling this information is to perform analysis to assist the United States Congress and this state in making future
health care and budgetary decisions. Information sought for the preparation of this report may not violate any federal or state
laws, including rules, regarding privacy.

This report shall be provided to the United States Congress by December 1, 2008, and may be used as supporting materials by
the State of Texas in requests for additional federal appropriations to assist with these costs.

The Health and Human Services Commission or a public hospital district may compile and report the information required by this
rider only in a manner the attorney general of this state certifies as consistent with federal law.

The Health and Human Services Commission again shall submit the required report to the Lieutenant Governor, Speaker of the
House of Representatives, and Members of the Legislature by December 1, 2008, and shall include the information in the
agency's annual report for 2008.




HHSC, Rider 59 Report — 2010 Update                                                                                        -1-
               Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 23 of 62

                                            II – Executive Data Summary




A.      TEXAS HEALTH AND HUMAN SERVICES COMMISSION

        Estimated cost of services and benefits provided to undocumented immigrants,
        State Fiscal Year (SFY) 2009 

                                                             $96 million


        h Note — in the original, 2008 version of this report, this figure was: $81 million.


        (Please see Analytical Notes on page 3 for subtotals and supporting documentation.)
        
            Texas Health and Human Services Commission data are for state fiscal year 2009, the most recent data available.




B.      TEXAS PUBLIC HOSPITAL DISTRICTS

        Estimated uncompensated care for undocumented immigrants, facility fiscal year 2008 


                                                            $717 million


        h Note — in the original, 2008 version of this report, this figure was: $597 million.


        (Please see Analytical Notes on page 6 for subtotals and supporting documentation.)
        
         The Texas public hospital districts data come from the Cooperative Annual Survey of Hospitals, which collects data for
        each facility's fiscal year. At the time of this report's publication, the most recent survey data available were for fiscal year
        2008.




HHSC, Rider 59 Report — 2010 Update                                                                                               -2-
             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 24 of 62

                                             III – Analytical Notes


A.      TEXAS HEALTH AND HUMAN SERVICES COMMISSION
        Estimated cost of services and benefits provided to undocumented immigrants, SFY 2009
                                  (1) Texas Emergency Medicaid — $62 million +
                                (2) Texas Family Violence Program — $1.3 million +
             (3) Texas Children's Health Insurance Program (CHIP) Perinatal Coverage — $33 million
                                                            =
                                                       $96 million



        1.      Texas Emergency Medicaid

        Emergency Medicaid, Type Program 30 (TP 30), is a federal and state funded program that provides
        Medicaid coverage, limited to emergency medical conditions including childbirth and labor, for non
        citizens as well as undocumented immigrants living in the US. Emergency Medicaid is a federally
        required program. In fiscal year 2009, payments for Emergency Medicaid, TP 30 totaled as follows:

                                                   —A—
                          Texas Emergency Medicaid, Type Program 30, Fiscal Year 2009
                                                    Inpatient hospital    $275,010,314
                                                 Outpatient hospital       $13,248,238
                                      Professional and other services      $20,778,110
                                                         Vendor drug         $159,096
                                                                Total     $309,195,758


        Since HHSC Medicaid claims data do not conclusively identify the legal residency status of immigrants,
        the portion of the $309.2 million in Emergency Medicaid payments attributable to undocumented
        immigrants must be estimated.

        According to the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 2.6
        million non citizens resided in Texas in 2006. The Department of Homeland Security reports that 1.64
        million, or 63 percent, of these residents were undocumented. Therefore, the estimated amount paid
        for Emergency Medicaid services to undocumented immigrants residing in Texas is about $194.8
        million:

                                                   —B—
                                  Texas Emergency Medicaid ($309.2 million)
                                                      x
                 Estimated Percent of Non-Citizens Who Are Undocumented Immigrants (63%)
                                                      =
                                                $194.8 million


HHSC, Rider 59 Report — 2010 Update                                                                     -3-
             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 25 of 62
                                       III – Analytical Notes (Continued)


        The state shares the cost of the Medicaid program with the federal government, with Texas typically
        paying about 40 percent of Emergency Medicaid expenditures. However, in SFY 2009 due to provisions
        of the American Recovery and Reinvestment Act of 2009 (ARRA), the federal government temporarily
        increased its share of Medicaid expenditures to 68 percent, leaving the state with a 32 percent share.
        Therefore, the total estimated state cost for Emergency Medicaid services to undocumented
        immigrants residing in Texas in SFY 2009 was about $62 million.

                                                    —C—
                             Estimated Texas Emergency Medicaid for Undocumented
                                   Immigrants Residing in Texas ($194.8 million)
                                                        x
                                 Texas Share of Medicaid Cost under ARRA (32%)
                                                        =
                                                   $62 million

        h Note — in the original, 2008 version of this report, this figure was: $80 million.


        2.      Texas Family Violence Program

        The Texas Family Violence Program (FVP) contracts with non-profit agencies in three categories
        (shelter centers, non-residential centers, and special non-residential projects (SNRP)) across the state
        to provide essential services to victims of family violence. Core FVP services include shelter, 24-hour
        hotlines, emergency medical services, counseling, etc. In SFY 2009, the FVP funded 72 nonprofit family
        violence shelters, 8 non-residential centers, and 20 SNRPs, providing comprehensive family violence
        services to victims, with a total budget of $24,028,440. State general revenue and Temporary
        Assistance for Needy Families (TANF) converted to Title XX accounted for about $19 million
        ($19,235,988) of the program’s total spending for direct services. Services are provided without any
        financial eligibility testing and free of charge.

        The FVP does not ask victims of family violence about their residency status. Therefore, the portion of
        the $19 million in FVP expenditures attributable to undocumented immigrants must be estimated.
        According to the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 23.5
        million individuals resided in Texas in 2006. The Department of Homeland Security reports that 1.64
        million, or 7 percent, of these residents were undocumented. The total estimated state cost for direct
        FVP services to undocumented immigrants in SFY 2009 was:

                               Texas Family Violence Program budget ($19 million)
                                                       x
                          Estimated Percent of Undocumented Immigrants in Texas (7%)
                                                       =
                                                  $1.3 million


        h Note — in the original, 2008 version of this report, this figure was: $1.2 million.


HHSC, Rider 59 Report — 2010 Update                                                                      -4-
             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 26 of 62
                                      III – Analytical Notes (Continued)


        3.      Texas Children's Health Insurance Program (CHIP) Perinatal Coverage

        Texas CHIP Perinatal Coverage provides prenatal care for the unborn children of low-income women.
        Specifically, it provides prenatal care for women living at up to 200% Federal Poverty Level (FPL) who
        do not otherwise qualify for Medicaid, typically due to their citizenship status. Nearly all participants of
        CHIP Perinatal are either documented or non-documented non-citizens. Since this program does not
        require citizenship documentation, there is no way to definitively report the number of undocumented
        immigrants served. Therefore, the portion of the $188 million in CHIP Perinatal Coverage
        expenditures (which represents prenatal services only) in SYF 2009 attributable to undocumented
        immigrants must be estimated. Note: CHIP Perinate Coverage expenditures were not included in the
        original Rider 59 report since, at the time its completion, a full year of program data was not available.

        According to the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 2.6
        million non citizens resided in Texas in 2006. The Department of Homeland Security reports that 1.64
        million, or 63 percent, of these residents were undocumented. Therefore, this brings the estimated
        amount paid for Texas CHIP Perinatal Coverage services to undocumented immigrants residing in
        Texas for SFY 2009 to about $118 million:

                             Texas CHIP Perinatal Coverage budget ($188 million)
                                                      x
                 Estimated Percent of Non-Citizens Who Are Undocumented Immigrants (63%)
                                                      =
                                                 $118 million


        The state shares the cost of the CHIP program with the federal government, with Texas typically
        paying about 28 percent of expenditures. Therefore, the total estimated state cost for CHIP Perinatal
        Coverage to undocumented immigrants residing in Texas in SFY 2009 was about $34 million.


                              Estimated CHIP Perinatal Coverage for Undocumented
                                    Immigrants Residing in Texas ($118 million)
                                                        x
                                     Texas Share of CHIP Expenditures (28%)
                                                        =
                                                   $33 million



        h Note — Expenditures for CHIP Perinate Coverage were not included in the original, 2008 version of the
          Rider 59 report since, at the time its completion, a full year of program data was not available.




HHSC, Rider 59 Report — 2010 Update                                                                         -5-
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 27 of 62
                                       III – Analytical Notes (Continued)



B.      TEXAS PUBLIC HOSPITAL DISTRICTS
        Estimated uncompensated care for undocumented immigrants (fiscal year 2008; 99 facilities)

                                                    $717 million

        h Note — in the original, 2008 version of this report, this figure was: $597 million.

        Limited information exists to estimate hospital-specific uncompensated care for undocumented
        immigrants. As such, the method adopted for this report relies on regional estimates of undocumented
        immigrants’ share of hospital uncompensated care, applying those estimates to each public hospital
        district facility in the region.

        The regional estimates (which have been rounded for this report’s update) are derived from a variety
        of sources. First, a web-based eligibility screening tool called the “Community Health and Social
        Services Information System” (CHASSIS™). The Indigent Care Collaboration (ICC), an alliance of
        safety net providers in three Central Texas counties (Travis, Williamson and Hays), employed
        CHASSIS™ to screen uninsured/under-insured patients for eligibility in government and local medical
        assistance or payment programs (Network Sciences, 2008).

        This system also tracked the percent of uninsured undocumented immigrants served in these counties,
        and in 2005 found that nearly 14 percent of all patients screened in hospital settings were
        undocumented immigrants. (Texas Comptroller of Public Accounts, 2006.) This figure was used as a
        foundation for estimating uncompensated care for undocumented immigrants in the remaining parts of
        Texas.

        This 14 percent figure was adjusted for each Public Health Region (PHR) based on information from
        two additional sources. The first source, the 2008 American Hospital Association/Texas Department
        of State Health Services/Texas Hospital Association (AHA/TDSHS/THA) Cooperative Annual Survey of
        Hospitals, is required by state law. It is submitted annually by every Texas hospital and lists each
        facility's reported uncompensated care (bad debt expenses plus charity care charges).

        The second source, claims data from the state’s Emergency Medicaid Type Program (TP) 30, is
        available for every hospital stay for non citizens paid for by the state’s Emergency Medicaid program. In
        emergency cases, including childbirth and labor, Medicaid pays for services rendered to persons who
        would otherwise qualify for Medicaid regardless of their immigration status.




HHSC, Rider 59 Report — 2010 Update                                                                      -6-
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 28 of 62
                                      III – Analytical Notes (Continued)


        Based on the regional distribution of uncompensated care and Emergency Medicaid expenditures, the
        Central Texas region’s share of the state’s uncompensated care appeared to be about 40 percent
        higher than its share of Emergency Medicaid. Therefore, we estimate that approximately 20 percent of
        uncompensated care statewide is accounted for by undocumented immigrants, compared to
        14 percent in the Central Texas region reported in the aforementioned ICC study. In order to account
        for this difference statewide, the following formula was applied to each specific region:


         Estimated Statewide Uncompensated Care Attributable To Undocumented Immigrants (20%)
                                                       x
                  ( Public Health Region’s Share of State Emergency Medicaid Expenditures /
                         Public Health Region’s Share of State Uncompensated Care )
                                                       =
                           Estimated Percent of Uncompensated Care Attributed to
                             Undocumented Immigrants in a Public Health Region


        As expected, results varied widely by a region's demographic composition and proximity to the border,
        with the highest rate found in the Rio Grande Valley and the lowest rate in North Texas. The method
        produced approximately the same rate statewide as for the state’s two largest population centers,
        Houston and Dallas/Fort Worth.

        These region-specific values were then applied to the reported uncompensated care for each public
        hospital district facility to produce estimates of the uncompensated care for undocumented
        immigrants. These facility totals were then added to generate the state total. This computational logic
        was revisited for the report's 2010 update, and it was determined that there was no justification to
        change these formulas and values at this time. Please see the facility-specific listing below for more
        information.




HHSC, Rider 59 Report — 2010 Update                                                                      -7-
                                      Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 29 of 62

                                                         IV – Public Hospital District Facility Listing

                                                                                                          Estimated Percent of
                                                                                            Total         Uncompensated Care     Estimated Facility
                                                                              Public       Facility          Attributable to   Uncompensated Care
                                                                              Health    Uncompensated   Undocumented Immigrants for Undocumented
                                                                              Region        Care *             in a PHR ‡           Immigrants
Public Hospital District Facility †          City                County       (PHR)          (A)                   (B)                (A x B)

Permian Regional Medical Center              Andrews             ANDREWS         9        $3,872,258              0.06                $232,335
Bellville General Hospital                   Bellville           AUSTIN          6        $2,177,652              0.21                $457,307
Muleshoe Area Medical Center                 Muleshoe            BAILEY          1         $812,007               0.06                 $48,720
Smithville Regional Hospital                 Smithville          BASTROP         7        $5,629,736              0.14                $788,163
Seymour Hospital                             Seymour             BAYLOR          2        $1,025,201              0.02                 $20,504
University Hospital                          San Antonio         BEXAR           8      $369,227,596              0.08              $29,538,208
Angleton-Danbury Medical Center              Angleton            BRAZORIA        6        $8,240,290              0.21               $1,730,461
Sweeny Community Hospital                    Sweeny              BRAZORIA        6        $2,370,787              0.21                $497,865
Burleson St. Joseph Health Center            Caldwell            BURLESON        7        $3,864,113              0.14                $540,976
Atlanta Memorial Hospital                    Atlanta             CASS            4        $5,787,215              0.07                $405,105
Plains Memorial Hospital                     Dimmitt             CASTRO          1        $1,761,563              0.06                $105,694
Bayside Community Hospital                   Anahuac             CHAMBERS        6        $1,627,946              0.21                $341,869
Childress Regional Medical Center            Childress           CHILDRESS       1        $3,187,285              0.06                $191,237
Cochran Memorial Hospital                    Morton              COCHRAN         1         $202,007               0.06                 $12,120
Coleman County Medical Center                Coleman             COLEMAN         2        $2,330,626              0.02                 $46,613
Rice Medical Center                          Eagle Lake          COLORADO        6        $1,536,586              0.21                $322,683
Comanche County Medical Center               Comanche            COMANCHE        2        $2,112,936              0.02                 $42,259
Concho County Hospital                       Eden                CONCHO          9         $291,931               0.06                 $17,516
North Texas Medical Center                   Gainesville         COOKE           3       $10,967,036              0.22               $2,412,748
Muenster Memorial Hospital                   Muenster            COOKE           3         $392,877               0.22                 $86,433
Coryell Memorial Hospital                    Gatesville          CORYELL         7        $3,495,557              0.14                $489,378
Parkland Memorial Hospital                   Dallas              DALLAS          3      $770,172,780              0.22             $169,438,012


HHSC, Rider 59 Report — 2010 Update                                                                       -8-
                                      Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 30 of 62
                                                 IV – Public Hospital District Facility Listing, Continued

                                                                                                         Estimated Percent of
                                                                                          Total          Uncompensated Care     Estimated Facility
                                                                            Public       Facility           Attributable to   Uncompensated Care
                                                                            Health    Uncompensated    Undocumented Immigrants for Undocumented
                                                                            Region        Care *              in a PHR ‡           Immigrants
Public Hospital District Facility †          City            County         (PHR)          (A)                    (B)                (A x B)

Richardson Regional Medical Center           Richardson      DALLAS           3         $28,107,007              0.22               $6,183,542
Medical Arts Hospital                        Lamesa          DAWSON           9          $4,870,046              0.06                $292,203
Cuero Community Hospital                     Cuero           DE WITT          8          $4,732,916              0.08                $378,633
Hereford Regional Medical Center             Hereford        DEAF SMITH       1          $5,343,007              0.06                $320,580
Eastland Memorial Hospital                   Eastland        EASTLAND         2          $3,356,919              0.02                 $67,138
Medical Center Hospital                      Odessa          ECTOR            9         $74,028,538              0.06               $4,441,712
R. E. Thomason General Hospital              El Paso         EL PASO          10       $212,073,041              0.19              $40,293,878
Fisher County Hospital District              Rotan           FISHER           2            $537,418              0.02                 $10,748
W.J. Mangold Memorial Hospital               Lockney         FLOYD            1            $903,277              0.06                 $54,197
OakBend Medical Center                       Richmond        FORT BEND        6         $26,351,512              0.21               $5,533,818
Frio Regional Hospital                       Pearsall        FRIO             8          $2,063,071              0.08                $165,046
Memorial Hospital                            Seminole        GAINES           9          $2,287,318              0.06                $137,239
Memorial Hospital                            Gonzales        GONZALES         8          $4,260,810              0.08                $340,865
Hamilton General Hospital                    Hamilton        HAMILTON         7          $4,433,680              0.14                $620,715
Hansford County Hospital                     Spearman        HANSFORD         1            $718,184              0.06                 $43,091
Hardeman County Memorial Hospital            Quanah          HARDEMAN         2            $512,530              0.02                 $10,251
Chillicothe Hospital                         Chillicothe     HARDEMAN         2            $190,958              0.02                  $3,819
Ben Taub General Hospital                    Houston         HARRIS           6       $1,107,257,370             0.21             $232,524,048
Tomball Regional Hospital                    Tomball         HARRIS           6         $34,205,413              0.21               $7,183,137
Coon Memorial Hospital and Home              Dalhart         HARTLEY          1          $2,517,976              0.06                $151,079
Haskell Memorial Hospital                    Haskell         HASKELL          2            $270,676              0.02                  $5,414
Hemphill County Hospital                     Canadian        HEMPHILL         1            $608,103              0.06                 $36,486



HHSC, Rider 59 Report — 2010 Update                                                                     -9-
                                      Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 31 of 62
                                                 IV – Public Hospital District Facility Listing, Continued

                                                                                                        Estimated Percent of
                                                                                          Total         Uncompensated Care     Estimated Facility
                                                                            Public       Facility          Attributable to   Uncompensated Care
                                                                            Health    Uncompensated   Undocumented Immigrants for Undocumented
                                                                            Region        Care *             in a PHR ‡           Immigrants
Public Hospital District Facility †          City              County       (PHR)          (A)                   (B)                (A x B)

Hopkins County Memorial Hospital             Sulphur Springs   HOPKINS        4          $8,855,915              0.07               $619,914
Hunt Regional Medical Center Greenville      Greenville        HUNT           3         $26,569,309              0.22              $5,845,248
Hunt Regional Community Hospital             Commerce          HUNT           3          $1,949,784              0.22               $428,952
Faith Community Hospital                     Jacksboro         JACK           2          $1,336,009              0.02                $26,720
Jackson Healthcare Center                    Edna              JACKSON        8          $1,511,280              0.08               $120,902
CHRISTUS Jasper Memorial Hospital            Jasper            JASPER         5          $8,386,654              0.05               $419,333
Stamford Memorial Hospital                   Stamford          JONES          2          $1,263,715              0.02                $25,274
Hamlin Memorial Hospital                     Hamlin            JONES          2           $118,858               0.02                 $2,377
Otto Kaiser Memorial Hospital                Kenedy            KARNES         8          $1,956,818              0.08               $156,545
Knox County Hospital                         Knox City         KNOX           2           $864,961               0.02                $17,299
Lavaca Medical Center                        Hallettsville     LAVACA         8          $1,049,510              0.08                $83,961
Limestone Medical Center                     Groesbeck         LIMESTONE      7          $2,966,202              0.14               $415,268
Llano Memorial Hospital                      Llano             LLANO          7          $6,430,811              0.14               $900,314
University Medical Center                    Lubbock           LUBBOCK        1        $116,021,682              0.06              $6,961,301
Lynn County Hospital District                Tahoka            LYNN           1           $485,660               0.06                $29,140
Martin County Hospital District              Stanton           MARTIN         9          $1,422,335              0.06                $85,340
Matagorda Medical Center                     Bay City          MATAGORDA      6         $10,322,312              0.21              $2,167,686
Heart of Texas Memorial Hospital             Brady             MCCULLOCH      9          $2,354,023              0.06               $141,241
Medina Community Hospital                    Hondo             MEDINA         8          $4,391,528              0.08               $351,322
Midland Memorial Hospital                    Midland           MIDLAND        9         $48,655,866              0.06              $2,919,352
Mitchell County Hospital                     Colorado City     MITCHELL       2          $3,674,336              0.02                $73,487
Bowie Memorial Hospital                      Bowie             MONTAGUE       2          $3,216,286              0.02                $64,326



HHSC, Rider 59 Report — 2010 Update                                                                     - 10 -
                                       Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 32 of 62
                                                  IV – Public Hospital District Facility Listing, Continued

                                                                                                         Estimated Percent of
                                                                                           Total         Uncompensated Care     Estimated Facility
                                                                              Public      Facility          Attributable to   Uncompensated Care
                                                                              Health   Uncompensated   Undocumented Immigrants for Undocumented
                                                                              Region       Care *             in a PHR ‡           Immigrants
Public Hospital District Facility †           City              County        (PHR)         (A)                   (B)                (A x B)

Nocona General Hospital                       Nocona            MONTAGUE        2         $1,531,908              0.02                $30,638
Memorial Hospital                             Dumas             MOORE           1         $3,725,461              0.06               $223,528
Nacogdoches Memorial Hospital                 Nacogdoches       NACOGDOCHES     5        $54,003,977              0.05              $2,700,199
Rolling Plains Memorial Hospital              Sweetwater        NOLAN           2         $4,232,138              0.02                $84,643
Ochiltree General Hospital                    Perryton          OCHILTREE       1         $1,777,167              0.06               $106,630
Palo Pinto General Hospital                   Mineral Wells     PALO PINTO      3         $6,269,909              0.22              $1,379,380
Iraan General Hospital                        Iraan             PECOS           9          $373,544               0.06                $22,413
Reagan Memorial Hospital                      Big Lake          REAGAN          9          $222,237               0.06                $13,334
Reeves County Hospital                        Pecos             REEVES          9         $2,637,636              0.06               $158,258
Refugio County Memorial Hospital District     Refugio           REFUGIO        11         $1,866,730              0.61              $1,138,705
Ballinger Memorial Hospital District          Ballinger         RUNNELS         2          $750,577               0.02                $15,012
North Runnels Hospital                        Winters           RUNNELS         2          $290,514               0.02                 $5,810
Cogdell Memorial Hospital                     Snyder            SCURRY          2         $7,086,091              0.02               $141,722
Starr County Memorial Hospital                Rio Grande City   STARR           11        $3,075,916              0.61              $1,876,309
Stonewall Memorial Hospital                   Aspermont         STONEWALL       2          $108,093               0.02                 $2,162
Lillian M. Hudspeth Memorial Hospital         Sonora            SUTTON          9         $1,838,340              0.06               $110,300
Swisher Memorial Hospital                     Tulia             SWISHER         1         $1,036,407              0.06                $62,184
John Peter Smith Hospital                     Fort Worth        TARRANT         3       $773,861,000              0.22            $170,249,420
Brownfield Regional Medical Center            Brownfield        TERRY           1         $2,479,007              0.06               $148,740
Titus Regional Medical Center                 Mount Pleasant    TITUS           4        $18,528,136              0.07              $1,296,970
Tyler County Hospital                         Woodville         TYLER           5         $3,472,921              0.05               $173,646
Rankin County Hospital District               Rankin            UPTON           9          $193,275               0.06                $11,597



HHSC, Rider 59 Report — 2010 Update                                                                      - 11 -
                                             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 33 of 62
                                                                IV – Public Hospital District Facility Listing, Continued

                                                                                                                                                             Estimated Percent of
                                                                                                                                   Total                     Uncompensated Care     Estimated Facility
                                                                                                              Public              Facility                      Attributable to   Uncompensated Care
                                                                                                              Health           Uncompensated               Undocumented Immigrants for Undocumented
                                                                                                              Region               Care *                         in a PHR ‡           Immigrants
Public Hospital District Facility †                        City                      County                   (PHR)                 (A)                               (B)                (A x B)

McCamey Hospital                                           McCamey                   UPTON                        9                    $55,186                             0.06                                $3,311
Uvalde Memorial Hospital                                   Uvalde                    UVALDE                       8                 $8,347,207                             0.08                             $667,777
Val Verde Regional Medical Center                          Del Rio                   VAL VERDE                    8               $10,632,139                              0.08                             $850,571
El Campo Memorial Hospital                                 El Campo                  WHARTON                      6                 $3,507,501                             0.21                             $736,575
Shamrock General Hospital                                  Shamrock                  WHEELER                      1                   $641,535                             0.06                               $38,492
Parkview Hospital                                          Wheeler                   WHEELER                      1                   $450,335                             0.06                               $27,020
Electra Memorial Hospital                                  Electra                   WICHITA                      2                 $1,366,414                             0.02                               $27,328
Wilbarger General Hospital                                 Vernon                    WILBARGER                    2                 $3,562,302                             0.02                               $71,246
Connally Memorial Medical Center                           Floresville               WILSON                       8                 $5,615,212                             0.08                             $449,217
Wise Regional Health System                                Decatur                   WISE                         3               $25,177,926                              0.22                           $5,539,144
Hamilton Hospital                                          Olney                     YOUNG                        2                 $2,004,045                             0.02                               $40,081

                                                                                                      Total for the ninety-nine Texas public hospital district facilities in FY 2008 — $716,821,507

Notes:

† The AHA/THA/TDSHS Cooperative Annual Survey of Hospitals is administered to all Texas hospitals, and collects data for each facility's fiscal year. The 99 facilities listed here reported being either owned or controlled by
  a public hospital district on the 2008 Cooperative Annual Survey of Hospitals. Data for FY 2009 were not available at the time of this report's publication.

*   Total facility uncompensated care is the sum of reported bad debt expenses and charity charges.

‡ Estimated percent of uncompensated care attributable to undocumented immigrants in a PHR was computed by using a formula designed for this report's original 2008 edition, and retained for this 2010 update. Based
  on the regional distribution of uncompensated care and Emergency Medicaid expenditures, the Central Texas region's share of the state's uncompensated care appeared to be about 40% higher than its share of
  Emergency Medicaid. Therefore, we estimate that approximately 20% of uncompensated care statewide is accounted for by undocumented immigrants, compared to 14% in the Central Texas region reported in the
  aforementioned ICC study. In order to account for this difference statewide, the following formula was applied to each specific region. For more information, please see Analytical Notes on page 6.

                                                                Estimated Statewide Uncompensated Care Attributable To Undocumented Immigrants (20%) x
                                                                           (Public Health Region’s Share of State Emergency Medicaid Expenditures /
                                                                                 Public Health Region’s Share of State Uncompensated Care) =
                                                            Estimated Percent of Uncompensated Care Attributed To Undocumented Immigrants in a Public Health Region



HHSC, Rider 59 Report — 2010 Update                                                                                                                          - 12 -
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 34 of 62

                                              V – References



American Hospital Association/Texas Department of State Health Services/Texas Hospital Association, 2008.
Cooperative Annual Survey of Hospitals. Chicago/Austin.

House Bill 1, 80th Legislature, Regular Session, General Appropriations Act, Article II, Health and Human
Services, Rider 59: Report to the United States Congress on Services and Benefits Provided to Undocumented
Immigrants, pp. II-86-87.

Network Sciences, 2008. Community Health and Social Services Information System (CHASSIS Software™).
Retrieved October 17, 2008, from http://www.netsci.net/chassis.asp.

Texas Comptroller of Public Accounts, 2006. Special Report: Undocumented Immigrants in Texas, A Financial
Analysis of the Impact to the State Budget and Economy. Publication #96-1224. Retrieved September 6, 2008,
from http://www.window.state.tx.us/specialrpt/undocumented/undocumented.pdf.

Texas Health and Human Services Commission, Medicaid Administrative Data, Austin.

U.S. Department of Homeland Security, 2007. Estimates of the Unauthorized Immigrant Population Residing in the
United States: January 2006, Retrieved October 21, 2008, from
http://www.dhs.gov/xlibrary/assets/statistics/publications/ill_pe_2006.pdf.

U.S. Department of Commerce, 2007. American Community Survey (ACS): Public Use Microdata Sample (PUMS),
2006. Washington, D.C.: U.S. Department of Commerce, Bureau of the Census.




HHSC, Rider 59 Report — 2010 Update                                                                      - 13 -
Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 35 of 62




                 REPORT ON TEXAS
            HEALTH AND HUMAN SERVICES
               COMMISSION SERVICES
             AND BENEFITS PROVIDED TO
            UNDOCUMENTED IMMIGRANTS




                 Update to the Report Required by the
                  2008-09 General Appropriations Act,
             H.B. 1, 80th Legislature, Regular Session, 2007
    (Article II, Health and Human Services Commission, Rider 59)




                 FEBRUARY 2013 UPDATE




                      Strategic Decision Support
                      Financial Services Division
   TEXAS HEALTH AND HUMAN SERVICES COMMISSION
              Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 36 of 62

                                                                Table of Contents




         I      Background ........................................................................................................................................... 3



        II      Executive Data Summary................................................................................................................... 4



        III     Analytical Notes .................................................................................................................................. 5



       IV       References ........................................................................................................................................... 9




HHSC, Rider 59 Report — February 2013 Update                                                                                                                               -2-
             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 37 of 62

                                                       I – Background


The 2008-09 General Appropriations Act, H.B. 1, 80th Legislature, Regular Session, 2007 (Article II, Health and
Human Services Commission, Rider 59) required the Texas Health and Human Services Commission (HHSC)
to report the cost of services and benefits provided by HHSC to undocumented immigrants in the state. Rider
59 also required HHSC to compile these data for each Texas public hospital district facility. This report was
originally completed in 2008. Due to numerous requests for related current information, the report was
updated in 2010. This report is the second update to that original report. The text of Rider 59 is included
below, with the updated data and supporting documentation on subsequent pages.


                              Rider 59 — Report to the United States Congress on
                          Services and Benefits Provided to Undocumented Immigrants

        The Health and Human Services Commission shall compile a report of the cost of services and benefits provided
        to undocumented immigrants, with the agency determining the extent to which undocumented immigrants are
        served by the agency, by individual program. The agency may use a statistical method developed by the agency in
        cases where it is not practical for the agency to directly determine whether recipients of a service or benefit are
        undocumented immigrants.

        The Health and Human Services Commission shall also compile information on this subject from each public
        hospital district within the state and include this information in the report and shall not enforce Title 8 of the
        United States Code when compiling information on this subject.

        The report must be produced using aggregated statistical data that does not contain personally identifiable
        information. The purpose of compiling this information is to perform analysis to assist the United States Congress
        and this state in making future health care and budgetary decisions. Information sought for the preparation of
        this report may not violate any federal or state laws, including rules, regarding privacy.

        This report shall be provided to the United States Congress by December 1, 2008, and may be used as
        supporting materials by the State of Texas in requests for additional federal appropriations to assist with these
        costs.

        The Health and Human Services Commission or a public hospital district may compile and report the information
        required by this rider only in a manner the attorney general of this state certifies as consistent with federal law.

        The Health and Human Services Commission again shall submit the required report to the Lieutenant Governor,
        Speaker of the House of Representatives, and Members of the Legislature by December 1, 2008, and shall
        include the information in the agency's annual report for 2008.




HHSC, Rider 59 Report — February 2013 Update                                                                                   -3-
               Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 38 of 62

                                                  II – Executive Data Summary



                    TEXAS HEALTH AND HUMAN SERVICES COMMISSION SERVICES
                     AND BENEFITS PROVIDED TO UNDOCUMENTED IMMIGRANTS

         Estimated cost of services and benefits provided to undocumented immigrants in fiscal year (FY) 2011:


                                                    (1) Texas Emergency Medicaid — $71million
                                                                              +
                                        (2) Texas Family Violence Program (FVP) — $1.28 million
                                                                              +
               (3) Texas Children's Health Insurance Program (CHIP) Perinatal Coverage — $35 million
                                                                              =
                                                                     $107 million




             Comparison of Estimates in Previous Reports and Current Estimate

                                                                                               FY 2007               FY 2009                  FY 2011
    (1) Texas Emergency Medicaid                                                             $ 80 million          $ 62 million           $ 71 million
    (2) Texas Family Violence Program (FVP)                                                  $1.2 million          $1.3 million          $1.28 million
    (3) Texas Children's Health Insurance Program (CHIP)
        Perinatal Coverage                                                                            N/A*         $ 33 million              $ 35 million

    TOTAL TEXAS HEALTH AND HUMAN
    SERVICES COMMISSION                                                                 $ 81.2 million          $ 96 million          $ 107 million

   * Expenditures for CHIP Perinatal Coverage were not included in the original 2008 Rider 59 report since, at the time of its completion,
   a full year of program data was not available.




HHSC, Rider 59 Report — February 2013 Update                                                                                                        -4-
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 39 of 62

                                               III – Analytical Notes


1.   Texas Emergency Medicaid

Emergency Medicaid, Type Program 30 (TP 30), is a federal and state funded program that provides Medicaid
coverage, limited to emergency medical conditions including childbirth and labor to non-citizens including
undocumented immigrants, living in the United States. Emergency Medicaid is a federally required program.

Three steps are necessary to estimate the cost of services and benefits that HHSC provided to undocumented
immigrants: A) Determine total Emergency Medicaid (TP 30) expenditures during fiscal year 2011; B) Estimate
the fraction of undocumented non-citizens during this timeframe and amounts expended on this population;
and C) Calculate the state share of TP 30 expenditures for the undocumented population.

During fiscal year 2011 payments for Emergency Medicaid, TP 30, were as follows:


                                                       —A—


                     Texas Emergency Medicaid, Type Program 30, Fiscal Year 2011

                                                 Inpatient hospital     $299,203,323
                                               Outpatient hospital       $24,845,002
                                   Professional and other services       $16,591,397
                                                     Vendor drug             $93,345
                                                       (A) Total        $340,733,067


Since HHSC Medicaid claims data do not conclusively identify the legal residency status of immigrants, the
portion of the $340.7 million in Emergency Medicaid payments attributable to undocumented immigrants must
be estimated.

According to the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 2.83 million
non-citizens resided in Texas in 2011. The Department of Homeland Security reports that 1.79 million, or 63
percent, of these residents were undocumented. Therefore, the estimated amount paid for Emergency
Medicaid services to undocumented immigrants residing in Texas is about $215 million:




HHSC, Rider 59 Report — February 2013 Update                                                        -5-
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 40 of 62

                                     III – Analytical Notes (Continued)



                                                      —B—


                                 (A) Texas Emergency Medicaid ($341 million)
                                                     x
                 Estimated Percent of Non-Citizens Who Are Undocumented Immigrants (63%)
                                                     =
                                             (B1) $215 million

The state shares the cost of the Medicaid program with the federal government, with Texas typically paying
about 40 percent of Emergency Medicaid expenditures. However, in fiscal year 2009, due to provisions of the
American Recovery and Reinvestment Act of 2009 (ARRA), the federal government temporarily increased its
share of Medicaid expenditures to 68 percent, leaving the state with a 32 percent share. In fiscal year 2011,
Texas’ share of Medicaid expenditures increased to 33 percent (B2). Therefore, the total estimated state cost
for Emergency Medicaid services provided to undocumented immigrants residing in Texas in fiscal year
2011was about $71 million.



                                                      —C—

                           (B1) Estimated Texas Emergency Medicaid for Undocumented
                                     Immigrants Residing in Texas ($215 million)
                                                         x
                              (B2) Texas Share of Medicaid Cost under ARRA (33%)
                                                         =
                                                   $71 million



           Comparison of Estimates in Previous Reports and Current Estimate

                                                                FY 2007            FY 2009        FY 2011
    Inpatient hospital                                       $252,300,000       $275,010,314    $299,203,323
    Outpatient hospital                                       $11,200,000        $13,248,238     $24,845,002
    Professional and other services                           $53,700,000        $20,778,110     $16,591,396
    Vendor Drug                                                 $124,500           $159,096          $93,345
    (A) Sum of Expenditures                                  $317,324,500       $309,195,758    $340,733,067
         (B1) Estimated amount paid for services to
         undocumented immigrants                              $ 200 million   $ 194.8 million   $ 215 million
         (B2) Texas’ share of TP 30 expenditures                      40%               32%             33%

    (C) TEXAS' SHARE OF EXPENDITURES                         $ 80 million       $ 62 million    $ 71 million




HHSC, Rider 59 Report — February 2013 Update                                                            -6-
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 41 of 62


                                     III – Analytical Notes (Continued)



2. Texas Family Violence Program

The Texas Family Violence Program (FVP) contracts with non-profit agencies in three categories (shelter
centers, non-residential centers, and special non-residential projects [SNRPs]) across the state to provide
essential services to victims of family violence. Core FVP services include shelter, 24-hour hotlines, emergency
medical services, counseling, etc. In fiscal year 2011, the FVP funded 70 non-profit family violence shelters, 10
non-residential centers, and 16 SNRPs, providing comprehensive family violence services to victims, with a
total budget of $23,682,177. State general revenue and Temporary Assistance for Needy Families (TANF)
converted to Title XX accounted for about $18 million ($18,281,411) of the program’s total spending for
direct services. Services are provided without any financial eligibility testing and are free of charge.

The FVP does not ask victims of family violence about their residency status. Therefore, the portion of the
$18 million in FVP expenditures attributable to undocumented immigrants must be estimated. According to
the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 25.7 million individuals
resided in Texas in 2011. The Department of Homeland Security reports that 1.79 million, or 7 percent, of
these residents were undocumented. The total estimated state cost for direct FVP services to undocumented
immigrants in fiscal year 2011 was:

                               Texas Family Violence Program budget ($18 million)
                                                       x
                          Estimated Percent of Undocumented Immigrants in Texas (7%)
                                                       =
                                                 $1.28 million


           Comparison of Estimates in Previous Reports and Current Estimate

                                                                          SFY 2007 SFY 2009           SFY 2011
   Texas Family Violence Program budget                                $ 16.8 million $ 19 million   $ 18 million
   ESTIMATED COSTS FOR DIRECT FVP SERVICES TO
   UNDOCUMENTED IMMIGRANTS                                             $1.2 million $1.3 million $1.28 million




HHSC, Rider 59 Report — February 2013 Update                                                              -7-
              Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 42 of 62


                                              III – Analytical Notes (Continued)



3. Texas Children's Health Insurance Program (CHIP) Perinatal Coverage

Texas CHIP Perinatal Coverage provides prenatal care to low-income women living at up to 200% of the
Federal Poverty Level (FPL) who do not otherwise qualify for Medicaid, typically due to their citizenship status.
Nearly all CHIP Perinatal Coverage enrollees are either documented or undocumented non-citizens. Since this
program does not require citizenship documentation, there is no way to definitively report the number of
undocumented immigrants served. Therefore, the portion of the $201 million in CHIP Perinatal Coverage
expenditures (which represents prenatal services only) in fiscal year 2011 attributable to undocumented
immigrants must be estimated. Note: CHIP Perinatal Coverage expenditures were not included in the original
Rider 59 report since, at the time of its completion, a full year of program data was not available.

According to the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 2.83 million
non-citizens resided in Texas in 2011. The Department of Homeland Security reports that 1.79 million, or 63
percent, of these residents were undocumented. Therefore, this brings the estimated amount paid for Texas
CHIP Perinatal Coverage services to undocumented immigrants residing in Texas for fiscal year 2011 to about
$127 million:

                                Texas CHIP Perinatal Coverage budget ($201 million)
                                                        x
                    Estimated Percent of Non-Citizens Who Are Undocumented Immigrants (63%)
                                                        =
                                                   $127 million

The state shares the cost of the CHIP program with the federal government. Texas typically pays about 28
percent of expenditures. Therefore, the total estimated state cost for CHIP Perinatal Coverage to
undocumented immigrants residing in Texas in fiscal year 2011 was about $35 million.

                                      Estimated CHIP Perinatal Coverage for Undocumented
                                            Immigrants Residing in Texas ($127 million)
                                                                x
                                             Texas Share of CHIP Expenditures (28%)
                                                                =
                                                          $35 million

            Comparison of Estimates in Previous Reports and Current Estimate

                                                                                               FY 2007              FY 2009                    FY 2011
  Texas CHIP Perinatal Coverage budget                                                              *           $ 188 million             $ 201 million
  Estimated amount paid for services to undocumented immigrants                                     *           $ 118 million             $ 127 million

  Texas' share of the expenditures                                                                  *           $ 33 million             $ 35 million

     * Expenditures for CHIP Perinatal Coverage were not included in the original 2008 Rider 59 report since, at the time of its completion,
     a full year of program data was not available.


HHSC, Rider 59 Report — February 2013 Update                                                                                                     -8-
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 43 of 62

                                               IV – References



        The 2008-09 General Appropriations Act, H.B. 1, 80th Legislature, Regular Session, 2007 (Article II,
        Health and Human Services Commission, Rider 59).

        Texas Comptroller of Public Accounts, 2006. Special Report: Undocumented Immigrants in Texas, A
        Financial Analysis of the Impact to the State Budget and Economy. Publication #96-1224. Retrieved
        September 6, 2008, from http://www.window.state.tx.us/specialrpt/undocumented/undocumented.pdf.

        Texas Health and Human Services Commission, Medicaid Administrative Data, Austin.

        U.S. Department of Homeland Security. Estimates of the Unauthorized Immigrant Population Residing in the
        United States: January 2011. Retrieved from:
         http://www.dhs.gov/xlibrary/assets/statistics/publications/ois_ill_pe_2011.
        pdf
        Date of publication: March 2012.

        U.S. Department of Commerce. American Community Survey (ACS); Public Use Microdata Sample (PUMS)
        for 2011. Washington, D.C.: U.S. Census Bureau. Date of publication: October 2012.




HHSC, Rider 59 Report — February 2013 Update                                                             -9-
Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 44 of 62




                 REPORT ON TEXAS
            HEALTH AND HUMAN SERVICES
               COMMISSION SERVICES
             AND BENEFITS PROVIDED TO
            UNDOCUMENTED IMMIGRANTS




                 Update to the Report Required by the
                  2008-09 General Appropriations Act,
             H.B. 1, 80th Legislature, Regular Session, 2007
    (Article II, Health and Human Services Commission, Rider 59)




                 DECEMBER 2014 UPDATE




                Strategic Decision Support
               Financial Services Division
   TEXAS HEALTH AND HUMAN SERVICES COMMISSION
              Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 45 of 62

                                                                Table of Contents




          I     Background ........................................................................................................................................... 3



         II     Executive Data Summary................................................................................................................... 4



        III     Analytical Notes .................................................................................................................................. 5



       IV       References ........................................................................................................................................... 9




HHSC, Rider 59 Report — December 2014 Update                                                                                                                            -2-
             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 46 of 62

                                                       I – Background


The 2008-09 General Appropriations Act, H.B. 1, 80th Legislature, Regular Session, 2007 (Article II, Health and
Human Services Commission, Rider 59) required the Texas Health and Human Services Commission (HHSC)
to report the cost of services and benefits provided by HHSC to undocumented immigrants in the state. This
report was originally completed in 2008. Due to numerous requests for related current information, the
report was updated in 2010 and 2012. This report is the third update to the original report. The text of Rider
59 is included below, with the updated data and supporting documentation on subsequent pages.


                              Rider 59 — Report to the United States Congress on
                          Services and Benefits Provided to Undocumented Immigrants

        The Health and Human Services Commission shall compile a report of the cost of services and benefits provided
        to undocumented immigrants, with the agency determining the extent to which undocumented immigrants are
        served by the agency, by individual program. The agency may use a statistical method developed by the agency in
        cases where it is not practical for the agency to directly determine whether recipients of a service or benefit are
        undocumented immigrants.

        The Health and Human Services Commission shall also compile information on this subject from each public
        hospital district within the state and include this information in the report and shall not enforce Title 8 of the
        United States Code when compiling information on this subject.

        The report must be produced using aggregated statistical data that does not contain personally identifiable
        information. The purpose of compiling this information is to perform analysis to assist the United States Congress
        and this state in making future health care and budgetary decisions. Information sought for the preparation of
        this report may not violate any federal or state laws, including rules, regarding privacy.

        This report shall be provided to the United States Congress by December 1, 2008, and may be used as
        supporting materials by the State of Texas in requests for additional federal appropriations to assist with these
        costs.

        The Health and Human Services Commission or a public hospital district may compile and report the information
        required by this rider only in a manner the attorney general of this state certifies as consistent with federal law.

        The Health and Human Services Commission again shall submit the required report to the Lieutenant Governor,
        Speaker of the House of Representatives, and Members of the Legislature by December 1, 2008, and shall
        include the information in the agency's annual report for 2008.




HHSC, Rider 59 Report — February 2013 Update                                                                                   -3-
               Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 47 of 62

                                                  II – Executive Data Summary



                    TEXAS HEALTH AND HUMAN SERVICES COMMISSION SERVICES
                     AND BENEFITS PROVIDED TO UNDOCUMENTED IMMIGRANTS

         Estimated cost of services and benefits provided to undocumented immigrants in fiscal year (FY) 2013:


                                                    (1) Texas Emergency Medicaid — $90 million
                                                                              +
                                         (2) Texas Family Violence Program (FVP) — $1.4 million
                                                                              +
               (3) Texas Children's Health Insurance Program (CHIP) Perinatal Coverage — $38 million
                                                                              =
                                                                     $129 million




                          Comparison of Estimates in Previous Reports and Current Estimate
                                                                                         FY 2007            FY 2009             FY 2011         FY 2013
(1) Texas Emergency Medicaid                                                           $ 80 million        $ 62 million       $ 71 million     $ 90 million
(2) Texas Family Violence Program (FVP)                                                 $1.2 million       $1.3 million       $1.3 million     $1.4 million
(3) Texas Children's Health Insurance Program (CHIP)                                          N/A*         $ 33 million       $ 35 million     $ 38 million
   Perinatal Coverage
TOTAL TEXAS HEALTH AND HUMAN SERVICES
                                                                                      $ 81 million       $ 96 million      $ 107 million     $ 129 million
COMMISSION

   * Expenditures for CHIP Perinatal Coverage were not included in the original 2008 Rider 59 report since, at the time of its completion,
   a full year of program data was not available.




HHSC, Rider 59 Report — December 2014 Update                                                                                                     -4-
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 48 of 62



                                               III – Analytical Notes


1.   Texas Emergency Medicaid

Emergency Medicaid, Type Program 30 (TP 30), is a federal and state funded program that provides Medicaid
coverage, limited to emergency medical conditions including childbirth and labor to non-citizens including
undocumented immigrants, living in the United States. Emergency Medicaid is a federally required program.

Three steps are necessary to estimate the cost of services and benefits that HHSC provided to undocumented
immigrants: A) Determine total Emergency Medicaid (TP 30) expenditures during fiscal year 2013; B) Estimate
the fraction of undocumented non-citizens during this timeframe and amounts expended on this population;
and C) Calculate the state share of TP 30 expenditures for the undocumented population.

During fiscal year 2013 payments for Emergency Medicaid, TP 30, were as follows:


                                                      —A—


                    Texas Emergency Medicaid, Type Program 30, Fiscal Year 2013

                                                Inpatient hospital      $299,447,148
                                              Outpatient hospital        $26,084,046
                                  Professional and other services        $19,043,497
                                                    Vendor drug              $97,954
                                                       (A) Total        $337,672,645


Since HHSC Medicaid claims data do not conclusively identify the legal residency status of immigrants, the
portion of the $337.7 million in Emergency Medicaid payments attributable to undocumented immigrants must
be estimated.

According to the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 2.87 million
non-citizens resided in Texas in 2013. HHSC Strategic Decision Support estimates based on 2012 Department
of Homeland Security reports, that in 2013 1.88 million, or 65.5 percent, of these residents were
undocumented. Therefore, the estimated amount paid for Emergency Medicaid services to undocumented
immigrants residing in Texas is about $221 million:




HHSC, Rider 59 Report — December 2014 Update                                                        -5-
               Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 49 of 62




                                            III – Analytical Notes (Continued)



                                                                 —B—


                                     (A) Texas Emergency Medicaid ($337.7 million)
                                                           x
                     Estimated Percent of Non-Citizens Who Are Undocumented Immigrants (65.5%)
                                                           =
                                                   (B1) $221 million

The state shares the cost of the Medicaid program with the federal government, with Texas typically paying
about 40 percent of Emergency Medicaid expenditures. However, in fiscal year 2009, due to provisions of the
American Recovery and Reinvestment Act of 2009 (ARRA), the federal government temporarily increased its
share of Medicaid expenditures to 68 percent, leaving the state with a 32 percent share. In fiscal year 2011,
Texas’ share of Medicaid expenditures increased to 33 percent. Texas’ share for 2013 increased to pre ARRA
levels (to approximately 41%) in 2013 (B2). Therefore, the total estimated state cost for Emergency Medicaid
services provided to undocumented immigrants residing in Texas in fiscal year 2013 was about $90 million.



                                                                 —C—

                                  (B1) Estimated Texas Emergency Medicaid for Undocumented
                                            Immigrants Residing in Texas ($221 million)
                                                                x
                                           (B2) Texas Share of Medicaid Cost (40.79%)
                                                                =
                                                          $90 million



                        Comparison of Estimates in Previous Reports and Current Estimate
                                                                          FY 2007          FY 2009          FY 2011          FY 2013
Inpatient hospital                                                    $252,300,000     $275,010,314     $299,203,323     $299,447,148
Outpatient hospital                                                    $11,200,000      $13,248,238      $24,845,002      $26,084,046
Professional and other services                                        $53,700,000      $20,778,110      $16,591,396      $19,043,497
Vendor Drug                                                              $124,500         $159,096          $93,345          $97,954
(A) Sum of Expenditures                                               $317,324,500     $309,195,758     $340,733,067     $337,672,645
(B1 ) Estimated amount paid for services to undocumented immigrants    $ 200 million    $ 195 million    $ 215 million    $ 221 million
(B2 ) Texas’ share of TP 30 expenditures*                               39.23%           31.74%           32.68%           40.79%
(C) TEXAS' SHARE OF EXPENDITURES                                       $ 80 million     $ 62 million     $ 71 million     $ 90 million

*FY 2009 and 2011 represent years for which the Federal ARRA program reduced Texas’ share of CHIP payments.


HHSC, Rider 59 Report — December 2014 Update                                                                                 -6-
             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 50 of 62

                                       III – Analytical Notes (Continued)



2. Texas Family Violence Program

The Texas Family Violence Program (FVP) contracts with non-profit agencies in three categories (shelter
centers, non-residential centers, and Special Nonresidential Projects [SNRPs]) across the state to provide
essential services to victims of family violence. Core FVP services include shelter, 24-hour hotlines, emergency
medical services, counseling, etc. In fiscal year 2013, the FVP funded 70 non-profit family violence shelters, 10
non-residential centers, and 16 SNRPs, providing comprehensive family violence services to victims, with a
total budget of $25,484,083. State general revenue and Temporary Assistance for Needy Families (TANF)
converted to Title XX accounted for about $20 million ($20,139,326) of the program’s total spending for
direct services. Services are provided without any financial eligibility testing and are free of charge.

The FVP does not ask victims of family violence about their residency status. Therefore, the portion of the
$20 million in FVP expenditures attributable to undocumented immigrants must be estimated. According to
the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 26.4 million individuals
resided in Texas in 2013. HHSC Strategic Decision Support estimates based on 2012 Department of
Homeland Security reports, that in 2013 1.88, or 7.1 percent, of these residents were undocumented. The
total estimated state cost for direct FVP services to undocumented immigrants in fiscal year 2013 was:

                                 Texas Family Violence Program budget ($20 million)
                                                         x
                           Estimated Percent of Undocumented Immigrants in Texas (7.1%)
                                                         =
                                                   $1.4 million



                      Comparison of Estimates in Previous Reports and Current Estimate
                                                               SFY 2007        SFY 2009        SFY 2011        SFY 2013
Texas Family Violence Program budget                          $ 17 million    $ 19 million    $ 18 million    $ 20 million
ESTIMATED COSTS FOR DIRECT FVP SERVICES TO
                                                             $1.2 million    $1.3 million    $1.3 million    $1.4 million
UNDOCUMENTED IMMIGRANTS




HHSC, Rider 59 Report — December 2014 Update                                                                    -7-
                Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 51 of 62

                                                III – Analytical Notes (Continued)



3. Texas Children's Health Insurance Program (CHIP) Perinatal Coverage

Texas CHIP Perinatal Coverage provides prenatal care to low-income women living at up to 200% of the
Federal Poverty Level (FPL) who do not otherwise qualify for Medicaid, typically due to their citizenship status.
Nearly all CHIP Perinatal Coverage enrollees are either documented or undocumented non-citizens. Since this
program does not require citizenship documentation, there is no way to definitively report the number of
undocumented immigrants served. Therefore, the portion of the $204 million in CHIP Perinatal Coverage
expenditures (which represents prenatal services only) in fiscal year 2013 attributable to undocumented
immigrants must be estimated. Note: CHIP Perinatal Coverage expenditures were not included in the original
Rider 59 report since, at the time of its completion, a full year of program data was not available.

According to the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 2.87 million
non-citizens resided in Texas in 2013. HHSC Strategic Decision Support estimates based on 2012 Department
of Homeland Security reports, that in 2013 1.88, or 65.5 percent, of these residents were undocumented.
Therefore, this brings the estimated amount paid for Texas CHIP Perinatal Coverage services to
undocumented immigrants residing in Texas for fiscal year 2013 to about $134 million:

                               Texas CHIP Perinatal Coverage Expenditures ($204 million)
                                                          x
                     Estimated Percent of Non-Citizens Who Are Undocumented Immigrants (65.5%)
                                                          =
                                                     $134 million

The state shares the cost of the CHIP program with the federal government. Texas typically pays about 28.5
percent of expenditures. Therefore, the total estimated state cost for CHIP Perinatal Coverage to
undocumented immigrants residing in Texas in fiscal year 2013 was about $38 million.

                                        Estimated CHIP Perinatal Coverage for Undocumented
                                              Immigrants Residing in Texas ($134 million)
                                                                  x
                                              Texas Share of CHIP Expenditures (28.5%)
                                                                  =
                                                            $38 million

                           Comparison of Estimates in Previous Reports and Current Estimate
                                                                                          FY 2007            FY 2009             FY 2011        FY 2013
 Texas CHIP Perinatal Coverage expenditures                                                *              $ 188 million       $ 201 million   $ 204 million
 Estimated amount paid for services to undocumented immigrants                             *              $ 118 million       $ 127 million   $ 134 million
 Texas' share of the expenditures                                                          *              $ 33 million        $ 35 million    $ 38 million


* Expenditures for CHIP Perinatal Coverage were not included in the original 2008 Rider 59 report since, at the time of its completion,
a full year of program data was not available.




HHSC, Rider 59 Report — December 2014 Update                                                                                                     -8-
            Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 52 of 62

                                               IV – References



        The 2008-09 General Appropriations Act, H.B. 1, 80th Legislature, Regular Session, 2007 (Article II,
        Health and Human Services Commission, Rider 59).

        Texas Health and Human Services Commission, Medicaid Administrative Data, Austin.

        U.S. Department of Homeland Security, Office of Immigration Statistics, Policy Directory: “Estimates of
        the Unauthorized Immigrant Population Residing in the United States: January 2012”. Original Date of
        Publication March 2013.

        U.S. Census Bureau. American Community Survey for Texas: Public Use Micro Data Sample Files for
        2012.

        U.S. Census Bureau. American Community Survey for Texas: Public Use Micro Data Sample Files for
        2013.




HHSC, Rider 59 Report — February 2013 Update                                                             -9-
    Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 53 of 62




 Report on Texas Health and Human Services Commission
Services and Benefits Provided to Undocumented Immigrants

                Update to the Report Required by
                       Rider 59, H. B. 1,
                        80th Legislature,
                     Regular Session, 2007




   Center for Analytics and Decision Support ◆ Policy and Performance Division



         TEXAS HEALTH AND HUMAN SERVICES COMMISSION

                                  March 2017
             Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 54 of 62

                                                           Table of Contents




        I      Background ..........................................................................................................................3



        II     Executive Data Summary ....................................................................................................4



       III     Analytical Notes...................................................................................................................5



      IV       References .........................................................................................................................10




HHSC, Rider 59 Report — March 2017 Update                                                                                                           -2-
           Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 55 of 62

                                               I – Background

As required by the 2008-09 General Appropriations Act, H.B. 1, 80th Legislature, Regular Session, 2007
(Article II, Health and Human Services Commission, Rider 59) required the Texas Health and Human Services
Commission (HHSC) to prepare a report indicating the cost of services and benefits provided by HHSC to
undocumented immigrants in the state. This report was originally completed in 2008. Due to numerous requests
for related current information, the report was updated in each subsequent biennium. This report is the fourth
update to the original report. The text of Rider 59 is included below, with the updated data and supporting
documentation on subsequent pages.


                            Rider 59 — Report to the United States Congress on
                        Services and Benefits Provided to Undocumented Immigrants

       The Health and Human Services Commission shall compile a report of the cost of services and
       benefits provided to undocumented immigrants, with the agency determining the extent to which
       undocumented immigrants are served by the agency and by individual program. The agency may
       use a statistical method developed by the agency in cases where it is not practical for the agency
       to directly determine whether recipients of a service or benefit are undocumented immigrants.

       The Health and Human Services Commission shall also compile information on this subject from
       each public hospital district within the state and include this information in the report and shall
       not enforce Title 8 of the United States Code when compiling information on this subject.

       The report must be produced using aggregated statistical data that does not contain personally
       identifiable information. The purpose of compiling this information is to perform analysis to
       assist the United States Congress and this state in making future health care and budgetary
       decisions. Information sought for the preparation of this report may not violate any federal or
       state laws, including rules, regarding privacy.

       This report shall be provided to the United States Congress by December 1, 2008, and may be
       used as supporting materials by the State of Texas in requests for additional federal
       appropriations to assist with these costs.

       The Health and Human Services Commission or a public hospital district may compile and
       report the information required by this rider only in a manner the attorney general of this state
       certifies as consistent with federal law.

       The Health and Human Services Commission again shall submit the required report to the
       Lieutenant Governor, Speaker of the House of Representatives, and Members of the Legislature
       by December 1, 2008, and shall include the information in the agency's annual report for 2008.




HHSC, Rider 59 Report — March 2017 Update                                                                    -3-
           Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 56 of 62

                                           II – Executive Data Summary


                  TEXAS HEALTH AND HUMAN SERVICES COMMISSION
           SERVICES AND BENEFITS PROVIDED TO UNDOCUMENTED IMMIGRANTS

       Estimated cost of services and benefits provided to undocumented immigrants in fiscal year 2015:


                                         (1) Texas Emergency Medicaid — $73 million
                                                                +
                                (2) Texas Family Violence Program (FVP) — $1.0 million
                                                                +
           (3) Texas Children's Health Insurance Program (CHIP) Perinatal Coverage — $30 million
                                                                =
                                                         $104 million


             Comparison of Estimates in Previous Reports and Current Estimate (in millions)

        Program                                FY 2007            FY 2009         FY 2011             FY 2013             FY 2015
        (1) Texas Emergency
                                                    $80               $62              $71                  $90                 $73
        Medicaid
        (2) Texas Family Violence
                                                   $1.2               $1.3             $1.3                 $1.4               $1.0
        Program
        (3) Texas Children's Health
        Insurance Program Perinatal               N/A*                 $33             $35                  $38                 $30
        Coverage
        TOTAL TEXAS HEALTH
        AND HUMAN SERVICES                          $81               $96             $107                 $129               $104
        COMMISSION
       * Expenditures for CHIP Perinatal Coverage were not included in the original 2008 Rider 59 report since, at the time of its
       completion, a full year of program data was not available.




HHSC, Rider 59 Report — March 2017 Update                                                                                  -4-
           Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 57 of 62

                                            III – Analytical Notes

1. Undocumented Immigrant Estimates

For past reports, HHSC has relied on 2 separate sources of official federal government data to develop in-house
estimates of the percent of Texas residents that are undocumented immigrants:

      The Texas-specific sample of the U.S. Census Bureau's American Community Survey (ACS), and;
      The Office of Immigration Statistics of the U.S. Department of Homeland Security (DHS).

The ACS provides direct (large survey-based) annual estimates of the total population in Texas according to
U.S. citizen status (citizen versus non-citizen). However, the estimate of non-U.S. citizens is not broken down
according to documented/undocumented status. The most recent available estimate is 2015.

In contrast, DHS uses ACS and additional data taken from administrative records to estimate the number and
percent of undocumented non-citizens. The estimates are calculated for the U.S. as a whole and for some of the
larger states, including Texas. The last available DHS estimates and reports were published in March 2013 for
January 2012. No updates have been provided since then.

Before DHS suspended the publication of its estimates, HHSC derived its estimate by taking DHS's estimate for
total undocumented immigrants in Texas and dividing it by the ACS estimate for total non-U.S. citizens in the
state. This would result in the HHSC estimate of the proportion/percent of undocumented non-U.S. citizens in
Texas.

With the indefinite suspension of DHS's reports, the ACS has become the most reliable source of official
federal government data on the number of non-U.S. citizens in Texas.

In an attempt to avoid making uninformed estimates, and considering the historical record, HHSC opted to
assume a conservative approach that presently no less than 50% of non-U.S. citizens residing in Texas are
undocumented. Although the estimate is not as high as the former DHS method, and no other 'exact estimate'
currently exists, given recent migration trends it's unlikely that the current estimate would be less than 50%.


2. Texas Emergency Medicaid

Emergency Medicaid, Type Program 30 (TP 30), is a federal and state funded program that provides Medicaid
coverage, limited to emergency medical conditions including childbirth and labor to non-citizens including
undocumented immigrants, living in the United States. Emergency Medicaid is a federally required program.

Three steps are necessary to estimate the cost of services and benefits that the Texas Health and Human
Services Commission (HHSC) provided to undocumented immigrants: A) Determine total Emergency Medicaid
(TP 30) expenditures during fiscal year 2015; B) Estimate the fraction of undocumented non-citizens during this
timeframe and amounts expended on this population; and C) Calculate the state share of TP 30 expenditures for
the undocumented population.




HHSC, Rider 59 Report — March 2017 Update                                                                  -5-
           Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 58 of 62

During fiscal year 2015 payments for Emergency Medicaid, TP 30, were as follows:

                                                     —A—


                      Texas Emergency Medicaid, Type Program 30, Fiscal Year 2015

                                               Inpatient hospital    $303,177,586
                                            Outpatient hospital       $25,110,412
                                 Professional and other services      $21,105,306
                                                   Vendor drug           $112,961
                                                      (A) Total      $349,506,265


Since HHSC Medicaid claims data do not conclusively identify the legal residency status of immigrants, the
portion of the $349.5 million in Emergency Medicaid payments attributable to undocumented immigrants must
be estimated.

According to the U.S. Census Bureau’s American Community Survey (ACS) for Texas, approximately 2.96
million non-citizens resided in Texas in 2015. The HHSC's Center for Analytics and Decision Support (CADS)
estimates that no less than 50 percent of these residents (1.48 million) were undocumented. Therefore, the
estimated amount paid for Emergency Medicaid services to undocumented immigrants residing in Texas is
about $174.8 million.




HHSC, Rider 59 Report — March 2017 Update                                                           -6-
           Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 59 of 62

                                      III – Analytical Notes (Continued)


                                                        —B—

                              (A) Texas Emergency Medicaid ($349.5 million)
                                                     x
             Estimated Percent of Non-Citizens Who Are Undocumented Immigrants (50 percent)
                                                     =
                                             (B1) $175 million

The state shares the cost of the Medicaid program with the federal government, with Texas typically paying
about 40 percent of Emergency Medicaid expenditures. However, in fiscal year 2009, due to provisions of the
American Recovery and Reinvestment Act of 2009 (ARRA), the federal government temporarily increased its
share of Medicaid expenditures to 68 percent, leaving the state with a 32 percent share. In fiscal year 2011,
Texas’ share of Medicaid expenditures increased to 33 percent. Texas’ share for 2013 increased to pre ARRA
levels (to approximately 41 percent) in 2013. In 2015, Texas's share of Medicaid program costs was 41.90
percent (B2). Therefore, the total estimated state cost for Emergency Medicaid services provided to
undocumented immigrants residing in Texas in fiscal year 2015 was about $73 million.

                                                        —C—

                          (B1) Estimated Texas Emergency Medicaid for Undocumented
                                   Immigrants Residing in Texas ($175 million)
                                                        x
                                (B2) Texas Share of Medicaid Cost (41.90 percent)
                                                       =
                                                   $73 million

                     Comparison of Estimates in Previous Reports and Current Estimate

        Expenditures              FY 2007        FY 2009          FY 2011         FY 2013             FY 2015
        Inpatient hospital    $252,300,000   $275,010,314     $299,203,323    $299,447,148        $303,177,586
        Outpatient hospital    $11,200,000    $13,248,238      $24,845,002     $26,084,046         $25,110,412
        Professional and
                               $53,700,000    $20,778,110      $16,591,396      $19,043,497        $21,105,306
        other services
        Vendor Drug              $124,500        $159,096          $93,345          $97,954           $112,961
        (A) Sum of
                              $317,324,500   $309,195,758     $340,733,067    $337,672,645        $349,506,265
        Expenditures
        (B1) Estimated
        amount paid for
        services to           $200 million    $195 million     $215 million    $221 million        $175 million
        undocumented
        immigrants
        (B2) Texas’ share
        of TP 30                   39.23%          31.74%          32.68%           40.79%              41.90%
        expenditures*
        (C) TEXAS'
        SHARE OF               $80 million     $62 million     $71 million      $90 million         $73 million
        EXPENDITURES
       *FY 2009 and 2011 represent years for which the Federal ARRA program reduced Texas’ share of Medicaid payments.



HHSC, Rider 59 Report — March 2017 Update                                                                          -7-
           Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 60 of 62



                                    III – Analytical Notes (Continued)

3.   Texas Family Violence Program

The Texas Family Violence Program (FVP) provides emergency support and prevention services for survivors
of family violence and their children through shelter, nonresidential and special nonresidential project
contracts with local community and faith-based nonprofit organizations. The FVP contracted family violence
centers provide comprehensive services which includes: 24-hour emergency shelter and crisis hotline services,
referrals to existing community services and employment resources, emergency medical care and
transportation, crisis intervention for adults and children, educational arrangements for children, and legal
advocacy in civil and criminal justice system. In fiscal year 2015, the FVP funded 71 non-profit family
violence shelters, 10 non-residential centers, 28 special nonresidential projects, and 17 exceptional item
funding projects, providing comprehensive family violence services to victims, with a total budget of
$27,360,863.

State general revenue and Temporary Assistance for Needy Families (TANF) converted to Title XX accounted
for about $19 million ($18,548,732) of the program’s total spending for direct services. Services are provided
without any financial eligibility testing and are free of charge.

The FVP does not screen family violence clients for residency status data. Therefore, the portion of the $19
million TANF to Title XX funds in Family Violence expenditures attributable to undocumented immigrants must
be estimated. According to the U.S. Census Bureau’s ACS for Texas, approximately 27.5 million individuals
resided in Texas in 2015. This total includes 2.96 million non U.S. Citizens.

The HHSC's CADS estimates that at least half or 1.48 million of the non U.S. Citizens
were undocumented. Based on this estimate, 5.4 percent of the total population of 27.5 million in 2015 were
undocumented. The total estimated state cost for direct FVP services to undocumented immigrants residing in
Texas in fiscal year 2015 was about $1 million.

                          Texas Family Violence Program Expenditures ($19 million)
                                                     x
                     Estimated Percent of Undocumented Immigrants in Texas (5.4 percent)
                                                     =
                                                $1.0 million

             Comparison of Estimates in Previous Reports and Current Estimate (in millions)

        Expenditures                FY 2007          FY 2009          FY 2011          FY 2013          FY 2015
        Texas Family Violence
                                              $17              $19              $18              $20                $19
        Program expenditures
        ESTIMATED COSTS FOR
        DIRECT FVP SERVICES
                                              $1.2             $1.3             $1.3             $1.4               $1.0
        TO UNDOCUMENTED
        IMMIGRANTS




HHSC, Rider 59 Report — March 2017 Update                                                                         -8-
           Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 61 of 62


                                        III – Analytical Notes (Continued)

4. Texas Children's Health Insurance Program Perinatal Coverage

The Texas Children's Health Insurance Program (CHIP) Perinatal Coverage provides prenatal care to low-
income women living at up to 200 percent of the Federal Poverty Level who do not otherwise qualify for
Medicaid, typically due to their citizenship status. Nearly all CHIP Perinatal Coverage enrollees are either
documented or undocumented non-citizens. Since this program does not require citizenship documentation,
there is no way to definitively report the number of undocumented immigrants served. Therefore, the portion of
the $202.6 million in CHIP Perinatal Coverage expenditures (which represents prenatal services only) in fiscal
year 2015 attributable to undocumented immigrants must be estimated. Note: CHIP Perinatal Coverage
expenditures were not included in the original Rider 59 report since, at the time of its completion, a full year of
program data was not available.

According to the U.S. Census Bureau’s ACS for Texas, approximately 2.96 million non-citizens resided in
Texas in 2015. The HHSC's CADS estimates that no less than 50 percent of these residents, or no less than
1.48 million were undocumented. Therefore, this brings the estimated amount paid for Texas CHIP Perinatal
Coverage services to undocumented immigrants residing in Texas for fiscal year 2015 to about $101.5 million.

                        Texas CHIP Perinatal Coverage Expenditures ($202.6 million)
                                                     x
              Estimated Percent of Non-Citizens Who Are Undocumented Immigrants (50 percent)
                                                     =
                                                $101 million

The state shares the cost of the CHIP program with the federal government. Texas pays about 29.32 percent of
expenditures. Therefore, the total estimated state cost for CHIP Perinatal Coverage to undocumented
immigrants residing in Texas in fiscal year 2015 was about $30 million.

                                Estimated CHIP Perinatal Coverage for Undocumented
                                     Immigrants Residing in Texas ($101 million)
                                                          x
                                  Texas Share of CHIP Expenditures (29.32 percent)
                                                         =
                                                    $30 million

             Comparison of Estimates in Previous Reports and Current Estimate (in millions)

        Expenditures                        FY 2007         FY 2009              FY 2011              FY 2013             FY 2015
        Texas CHIP Perinatal
        Coverage expenditures
                                                   *            $188                 $201                 $204                $203
        Estimated amount paid for
        services to undocumented                   *            $118                 $127                 $134                $101
        immigrants
        TEXAS' SHARE OF THE
                                                   *             $33                  $35                  $38                  $30
        EXPENDITURES
       * Expenditures for CHIP Perinatal Coverage were not included in the original 2008 Rider 59 report since, at the time of its
       completion, a full year of program data was not available.


HHSC, Rider 59 Report — March 2017 Update                                                                                   -9-
           Case 6:21-cv-00003 Document 2-4 Filed on 01/22/21 in TXSD Page 62 of 62

                                             IV – References


       The 2008-09 General Appropriations Act, H.B. 1, 80th Legislature, Regular Session, 2007 (Article II,
       Health and Human Services Commission, Rider 59).

       Texas Health and Human Services Commission, Medicaid Administrative Data, Austin.

       U.S. Department of Homeland Security, Office of Immigration Statistics, Policy Directory: “Estimates
       of the Unauthorized Immigrant Population Residing in the United States: January 2012.” Original Date
       of Publication March 2013.

       U.S. Census Bureau. American Community Survey for Texas: Public Use Micro Data Sample Files for
       2012.

       U.S. Census Bureau. American Community Survey for Texas: Public Use Micro Data Sample Files for
       2013.

       U.S. Census Bureau. American Community Survey for Texas: Public Use Micro Data Sample Files for
       2015.




HHSC, Rider 59 Report — March 2017 Update                                                              - 10 -
